 

--------------------------------------------------------------------------------

Exhibit 10.1

AMENDMENT NO. 1
TO
EXECUTIVE EMPLOYMENT AGREEMENT




This AMENDMENT NO. 1 (“Amendment”) to Executive Employment Agreement (the
“Agreement”) is made as of the 1st day of January 2010 between KAMAN
CORPORATION, a Connecticut corporation (the “Company”) and NEAL J. KEATING
(“Executive”).


W I T N E S S E T H:


WHEREAS, the Company and the Executive have entered into the Agreement, which
was most recently amended and restated as of November 11, 2008; and


WHEREAS, the Company and the Executive desire to further amend the Agreement;


NOW THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of the other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:


1.           The last sentence of Section 4 (Bonuses) of the Agreement is
amended in its entirety to read as follows:  “Except as provided under Sections
5A and 8 of the Agreement, the Executive shall receive payments with respect to
the plans and programs described in this Section 4 in accordance with the terms
of such plans and programs.”
 
2.   A new Section 5A is hereby added to the Agreement:


 
5A.           Recovery of Amounts Related to Mandatory Restatements.
 
a)  Right of Recapture.  Effective January 1, 2010 and subject to the terms of
this section 5A but otherwise notwithstanding any other provision of this
Agreement or the terms of any compensation arrangement, plan or program,
Executive shall pay the Company a sum equal to the Recapture Amount if, and to
the extent that, (i) payment of Incentive Compensation is or was contingent upon
the achievement of one or more specified financial performance targets and
(ii) the amount of such Incentive Compensation is, or would have been, affected
by a Mandatory Restatement that the Company is required to implement that
results directly from Executive’s fraudulent or knowing, intentional misconduct.
 
Page 1

--------------------------------------------------------------------------------


b)  Definitions. For purposes of this section 5A:
 
“Recapture Amount” means i) the difference between a) the amount of Incentive
Compensation paid or received, or to be paid or received by the Executive
pursuant to an award made, within the twelve-month period following first
issuance of financial statements that are subsequently determined to be subject
to a Mandatory Restatement, and b) the amount that would have been paid or
received by the Executive based on the financial results reported in the
Mandatory Restatement, in each case as determined in good faith by the Personnel
& Compensation Committee that exists at the time of determination; provided
that, ii) the amount that the Executive shall be required to reimburse the
Company from previously received Incentive Compensation shall be reduced by the
Net Tax Cost of such compensation to the Executive, and iii) to the extent that
the price of the Company’s Common Stock is or was a component of the performance
objectives upon which the Incentive Compensation was payable, the value of the
stock taken into account for purposes of re-determining the level of achievement
based on the Mandatory Restatement will be equitably adjusted by the Personnel &
Compensation  Committee, utilizing a third-party consultant with expertise in
equity valuations.
 
 “Incentive Compensation” means amounts paid or received, or to be paid or
received, under awards made on or after January 1, 2010 with respect to fiscal
periods beginning with 2010, pursuant to: i) annual cash incentive awards under
the Company’s Cash Bonus Plan; ii) long term performance awards under the
Company’s Stock Incentive Plan; iii) other equity-based awards under such Stock
Incentive Plan if vesting or lapse of restrictions is dependent upon achievement
of financial performance objectives, and iv) like compensation under other or
successor plans when entitlement to payments is dependent upon achievement of
financial performance objectives.  For the avoidance of doubt, Incentive
Compensation does not include the proceeds of any stock option grant, restricted
stock or restricted stock unit award, long-term performance award or any other
variety of equity-based award that has a vesting schedule based on the passage
of time and the continued performance of services rather than the achievement of
financial performance objectives.
 
“Mandatory Restatement” means a restatement of the Company’s financial
statements for fiscal year 2010 or any year thereafter which, in the good faith
opinion of the Company’s Independent Registered Public Accounting Firm (the
“Auditors”), is required to be implemented pursuant to generally accepted
accounting principles, but excluding any restatement which is so required with
respect to a particular year as a consequence of a change in generally accepted
accounting rules effective after the publication of the financial statements for
such year. Notwithstanding the immediately preceding sentence, a Mandatory
Restatement shall not include any restatement that (i) occurs more than three
years following the date of the Executive’s termination of employment, or
(ii) in the good faith judgment of the Audit Committee of the Board (the “Audit
Committee”), (A) is required due to a change in the manner in which the
Company’s Auditors (including for this purpose, any successor accounting firm
retained by the Company which was not engaged at the time that the original
financial statement in question was prepared) or governmental authorities
interpret the application of generally accepted accounting principles (as
opposed to a change in a prior accounting conclusion due to a change in the
facts upon which such conclusion was based), or (B) is otherwise required due to
events, facts or changes in law or practice that the Audit Committee concludes
were immaterial.
 
Page 2

--------------------------------------------------------------------------------


“Net Tax Cost” means the net amount of any federal, foreign, state or local
income, employment or other taxes paid by the Executive in respect of Incentive
Compensation received, after taking into account any and all available
deductions, credits or other offsets allowable to the Executive, and which are
not recoverable by the Executive through timely amending any prior income or
other tax returns. The Executive shall seek all recoverable amounts in a prompt
and diligent manner.
 


       c)  Personnel & Compensation Committee Administration; Executive Right of
Appeal.  A) The Personnel & Compensation Committee shall determine in good faith
whether or not the Executive’s fraudulent or knowing, intentional misconduct has
resulted in a Mandatory Restatement and the Executive shall be given a
reasonable opportunity to provide his view (which may include any financial
advisors he may engage for assistance) of the matter to the Personnel &
Compensation Committee as part of the determination process.  If the Personnel &
Compensation Committee agrees with the Executive’s position, it shall, in its
sole discretion, specify an amount to be repaid to the Company, if any, that it
concludes is equitable and appropriate under the circumstances. If the Personnel
& Compensation Committee does not agree with the Executive’s position, no
adjustment shall be made in the determinations made under this section
5A.  Subject to subsection B, the Personnel & Compensation Committee’s judgments
and actions in accordance with the two immediately preceding sentences shall be
final, binding and conclusive on the Company, the Executive, and all persons
claiming an interest through either such party.


B) Not withstanding subsection A, if the Executive believes that any
determination made under this section 5A, is incorrect, excessive or otherwise
inequitable, he shall have the right to appeal to the Board of Directors for a
review of any such determinations.


    d)  Repayment Due Dates.  Payment of the Recapture Amount shall be made as
follows: The Executive shall pay to the Company the Recapture Amount less any
taxes previously paid by the Executive in respect of the Recapture Amount, such
payment to be made promptly by the Executive following written demand by the
Company, but in any event within 30 days following the later of the date of
receipt of such written demand or the final resolution of any appeal to the
Board or the Personnel & Compensation Committee, as provided in this
Agreement.  The Executive shall pay to the Company all tax refunds received by
the Executive in respect of his amending any prior income or other tax return as
required by this Agreement, such payment to be made within 30 days of
Executive’s receipt of any such refund.


    e)  Effect on Other Enforcement Provisions of this Agreement.   This section
5A does not supersede the Company’s right to enforce any provision of this
Agreement nor shall it affect the Executive’s entitlement to any other benefits
provided in accordance with this Agreement.  
 
Page 3

--------------------------------------------------------------------------------


   3.   Capitalized Terms. Capitalized terms not otherwise defined in this
Amendment shall have the meaning ascribed to them in the Agreement.


   4.           Full Force and Effect.  As modified by this Amendment, the
Agreement shall remain in full force and effect.




IN WITNESS WHEREOF, the parties have executed this Amendment.



KAMAN CORPORATION      
By:  
/s/ Candace A. Clark
 
Its:
Senior Vice President, Chief Legal Officer
   
and Secretary
       
Date:
February 23, 2010



   
 NEAL J. KEATING
 
   
/s/ Neal J. Keating
         
Date:  February 23, 2010


 
Page 4

--------------------------------------------------------------------------------

 
